DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/880,894, filed on January 26, 2018.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,479,215 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 1-7 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
	The April 6, 2021 amendment is not in accordance with 37 CFR 1.173(b). While the additions are correctly underlined, deletions should be in single brackets, not crossed out. Corrections should be made in the response this Office action (with additions remaining underlined, as all indicated changes are relative to the patented claims, not the prior amendment).
Allowable Subject Matter
Claims 1-7 would be allowable if submitted in proper format and a new declaration with a suitable error statement is submitted.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to show or fairly teach a fuel cell vehicle with a hydrogen tank, a high-voltage electric component and an aftercooler cooling compressed air supplied to a fuel cell stack with the aftercooler placed between the hydrogen tank and the electric component on a common plane which is substantially parallel to the front/rear direction of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duckworth (US 4,192,266) teaches (in the last paragraph of the specification) a heat exchanger protecting a fuel tank from rupture in case of a collision. Ohashi (US 2017/0101031) shows a fuel cell vehicle with aligned heat exchanger and fuel cell. Ohashi (US 2012/0006607) shows a fuel cell vehicle with a system to protect the fuel cell in a collision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferee: /JOSEPH A KAUFMAN/                   Reissue/Reexam Specialist, Art Unit 3993                                                                                                                                                                                     
Conferee: /Patricia L Engle/                 Acting SPRS, Art Unit 3993